DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 04/15/2021, Applicant, on 09/15/2021, amended claims 1-3, 5, 7-10, 12, 14-17, and 19, canceled claims 4, 11, and 13, and claims 21-23 have been added. Claims 1-3, 5-10, 12, and 14-23 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 09/15/0221 have been fully considered, but they are not fully persuasive. In response to the Applicant amendments, the 35 USC § 112 and 103 rejections have been overcome. However, the updated USC § 101 rejection of claims 1-3, 5-10, 12, and 14-23 are applied in light of Applicant's amendments. 
The Applicant argues “Applicant respectfully asserts that amended independent claims 1, 8, and 15 satisfy all requirements of 35 U.S.C. § 101 and are directed towards statutory subject matter.” (Remarks 09/15/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity. 
The claimed subject matter is merely claims a method/system for receiving and analyzing (booking) appointment information. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the receiving and analyzing (determining and identifying schedules) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). The steps of receiving scheduling data and updating appointments can be performed by a human (mental process/pen and paper).  The practice of determining time slot availability with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. Additionally, the utilization of cameras to perform a telehealth meeting is not improving technology. It is merely leveraging an already existing technology (that is old and well known) to perform in its intended way. Performing a telehealth appointment over the internet via a video camera may improve the business/customer service aspect of health care, but it is not improving the technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a appointment booking system, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12, and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-3, 5-10, 12, and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-3, 5-7 and 21), system (claims 8-10, 12, 14 and 22), and computer program product (claims 15-20 and 23) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity. 
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are:  receiving an indication that a first user with a scheduled in-person appointment to see a first provider intends to cancel the in-person appointment, wherein the in-person appointment scheduled for a first time slot; determining that a telehealth appointment during a second time slot is available, wherein the telehealth appointment is with a second provider outside of a geographic proximity of the first user; receiving, from the first user, acceptance of an option to book the telehealth appointment during the second time slot: cancelling the scheduled in-person appointment and booking the telehealth appointment for the first user; providing, in advance of the second time slot, …to the first user enabling the first user to access the telehealth appointment: identifying a set of users corresponding with preexisting scheduled time slots subsequent to the  first time slot; ranking the set of users according to ranking criteria; selecting, based on ranking the set of users, a subset of top ranked users eligible for the first time slot; sending a set of messages to the subset of top ranked users indicating that the first time slot is available; receiving a message from a second user of the subset of top ranked users indicating that the second user is willing to replace their corresponding preexisting scheduled time slot with the first time slot; and Docket No.: mymo.00001.us.n.1PATENTSerial No.: 16/580,844replacing the second user's corresponding preexisting scheduled time slot with the first time slot. Independent claims 8 and 15 recite the CRM and system for performing the method of 
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a video conference link …;A system for optimizing time slot yield rates, the system comprising: a computer processor; a memory; and a time slot scheduling engine executing on the computer processor and configured to…; A non-transitory computer-readable storage medium comprising a plurality of instructions for optimizing time slot yield rates, the instructions configured to execute on at least one computer processor to enable the computer processor to; executing the telehealth appointment by connecting a live video feed from a video camera at a location of the second provider with a device of the first user; a video camera at a location of the second provider, wherein the time slot scheduling engine is further configured to: execute the telehealth appointment by connecting a live video feed from the video camera with a device of the first user;  execute the telehealth appointment by connecting a live video feed from a video camera at a location of the second provider with a device of the first user” (as recited in independent claims 8, 15, and 21-23).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a video conference link …;A system for optimizing time slot yield rates, the system comprising: a computer processor; a memory; and a time slot scheduling engine executing on the computer processor and configured to…; A non-transitory computer-readable storage medium comprising a plurality of instructions for optimizing time slot yield rates, the instructions configured to execute on at least one computer processor to enable the computer processor to; executing the telehealth appointment by connecting a live video feed from a video camera at a location of the second provider with a device of the first user; a video camera at a location of the second provider, wherein the time slot scheduling engine is further configured to: execute the telehealth appointment by connecting a live video feed from the video camera with a device of the first user;  execute the telehealth appointment by connecting a live video feed from a video camera at a location of the second provider with a device of the first user” (as recited in independent claims 8, 15, and 21-23) for implementing the claim 
 In addition, Applicant’s Specification (paragraph [0115]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-3, and 5-7 “sending a message to the second user indicating that the preexisting scheduled time slot has been replaced with the first time slot; and sending a message to a third user of the subset of top ranked users indicating that a preexisting scheduled time slot corresponding with the third user has not been replaced with the first time slot; ending a message to a system administrator indicating that the second user is willing to replace their corresponding preexisting scheduled time slot with the first time slot; receiving a message from the system administrator approving replacement of the preexisting scheduled time slot with the first time slot; and in response to receiving the approval message from the system administrator, replacing the second user's corresponding preexisting scheduled time slot with the first time slot; wherein the ranking criteria is based on, for each of the set of users, at least one selected from a group consisting of a geographic location associated with the user, the scheduled time of the user's corresponding preexisting mymo.OOOO1.us.n.152scheduled time slot, a time slot category, a prior indication of time slot replacement willingness, and a position in a time slot replacement willingness list; wherein the set of messages are sent in an order based on the ranking; wherein the ranking criteria is based on, for each of the set of users, a relevance of a type of health condition of the user to the first provider”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (9-10, 12, 14 and 16-23) recite the CRM and system for performing the method of claims 2-3 and 5-7. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagaraj; Sharat. Automated Schedule Systems And Methods, .U.S. PGPub 20180012195 The present invention relates to scheduling systems and methods and, more specifically, to automated schedule and calendar systems and methods with network-based notification of specific time-slot openings or availability.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax 
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683